Explanatory Report

       On August 12, 2016, the Supreme Court of Pennsylvania adopted amendments
to Pa.R.J.A. Nos. 4001-4016 governing court reporting and transcripts. These
amendments have precipitated technical amendments to Pa.R.C.P. No. 227.3
governing the transcript of testimony, Pa.R.J.C.P. 380 governing the preservation of
testimony after commencement of proceedings in delinquency actions, and Pa.R.J.C.P.
1380 governing the preservation of testimony after commencement of proceedings in
dependency actions to cross-references to the court reporting and transcript rules.

        In Pa.R.C.P. No. 227.3, the note currently cross-references Pa.R.J.A. No. 5005.5
regarding the request for a transcript and provides additional information found in that
rule. The note also cross-references to Pa.R.J.A. Nos. 5005.6, 5005.7, and 5005.11
governing the fees for transcripts and their payment. The amendment revises and
simplifies the note to provide a cross-reference regarding the request for transcripts, the
fees for transcripts and their payment to amended Pa.R.J.A. Nos. 4007, 4008, and
4009.

       In Pa.R.J.C.P. 380 and Pa.R.J.C.P. 1380, the Comments to both rules cross-
reference the current chapter of the Rules of Judicial Administration governing court
reporter and transcripts: 5000.1-5000.13. The amendments update these cross-
references to the appropriate numbers: 4001-4016. Additionally, the Comments are
revised to reflect recent revisions to the Comment to Pa.R.Crim.P. 500.